937 A.2d 419 (2007)
COMMONWEALTH of Pennsylvania, Petitioner,
v.
Paul A. SEGIDA, Respondent.
Supreme Court of Pennsylvania.
November 28, 2007.

ORDER
PER CURIAM.
AND NOW, this 28th day of November, 2007, the Petition for Allowance of Appeal is GRANTED. The issue, as stated by petitioner, is:
(1) In finding insufficient evidence to support the [75 Pa.C.S.] § 3802(a)(1) DUI offense, did [the] Superior Court err in determining what the elements are for a [Section 3802(a)(1)] DUI offense and err in concluding it is an "at the time of driving" offense?